Exhibit 10.4
 
GUARANTEE AND PLEDGE AGREEMENT
 


 
dated and effective as of July 12, 2010
 


 
among
 


 
COLUMBIA LAKE ACQUISITION HOLDINGS, INC.
 
and
 


 
MORGAN STANLEY SENIOR FUNDING, INC.
 
as Administrative Agent and Collateral Agent
 







 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 

     Page
ARTICLE I.
         
Definitions
   
SECTION 1.01.
Credit Agreement
1
SECTION 1.02.
Other Defined Terms
1
ARTICLE II.
         
Guarantee
   
SECTION 2.01.
Guarantee
2
SECTION 2.02.
Guarantee of Payment
2
SECTION 2.03.
No Limitations, Etc.
3
SECTION 2.04.
Reinstatement
4
SECTION 2.05.
Agreement To Pay; Contribution; Subrogation
4
SECTION 2.06.
Information
4
SECTION 2.07.
Maximum Liability
4
SECTION 2.08.
Payment Free and Clear of Taxes
5
ARTICLE III.
         
Pledge of Securities
   
SECTION 3.01.
Pledge
5
SECTION 3.02.
Delivery of the Collateral
5
SECTION 3.03.
Representations and Warranties
5
SECTION 3.04.
[Intentionally Omitted]
6
SECTION 3.05.
Registration in Nominee Name; Denominations
6
SECTION 3.06.
Voting Rights; Dividends and Interest, etc.
6
ARTICLE IV.
         
Covenants
   
SECTION 4.01.
Covenants
8
SECTION 4.02.
Financing Statements
9
ARTICLE V.
         
Remedies
   
SECTION 5.01.
Remedies upon Default
9
SECTION 5.02.
Application of Proceeds
10
SECTION 5.03.
[Intentionally Omitted]
10
SECTION 5.04.
Securities Act, etc.
10
ARTICLE VI.
         
Indemnity, Subrogation and Subordination
   
SECTION 6.01.
Subordination; Subrogation
11
ARTICLE VII.
         
The Agent
   
SECTION 7.01.
The Agent
12
ARTICLE VIII.
         
Miscellaneous
   
SECTION 8.01.
Notices
13
SECTION 8.02.
Security Interest Absolute
13
SECTION 8.03.
Limitation by Law
13
SECTION 8.04.
Binding Effect; Several Agreement
14
SECTION 8.05.
Successors and Assigns
14
SECTION 8.06.
Agent’s Fees and Expenses; Indemnification
14
SECTION 8.07.
Agent Appointed Attorney-in-Fact
15
SECTION 8.08.
GOVERNING LAW
15
SECTION 8.09.
Waivers; Amendment
15
SECTION 8.10.
WAIVER OF JURY TRIAL
16
SECTION 8.11.
Severability
16
SECTION 8.12.
Counterparts
16
SECTION 8.13.
Headings
16
SECTION 8.14.
Jurisdiction; Consent to Service of Process
16
SECTION 8.15.
Termination or Release
17
SECTION 8.16.
Right of Set-off
17



Schedules
 
 
Schedule I
Pledged Stock




 
--
 
 

--------------------------------------------------------------------------------

 

GUARANTEE AND PLEDGE AGREEMENT dated as of July 12, 2010 (this “Agreement”) made
by COLUMBIA LAKE ACQUISITION HOLDINGS, INC., a Delaware corporation
(“Holdings”), in favor of MORGAN STANLEY SENIOR FUNDING, INC., as administrative
agent and collateral agent (in such capacity, the “Agent”) for the Secured
Parties pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), by and among Holdings, the Borrower (defined as
Columbia Lake Acquisition Corp., a Delaware corporation, prior to the Merger and
CKE Restaurants, Inc., a Delaware corporation, after the Merger), the Lenders
party thereto from time to time, the Agent, Citicorp North America, Inc. and
Royal Bank of Canada, as co-syndication agents, and the other parties named
therein.
 
The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement.  The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement.  Holdings, parent of the Borrower,
will derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and is willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit.  Accordingly,
the parties hereto agree as follows:
 
ARTICLE I.                      
 


 
Definitions
 
SECTION 1.01. Credit Agreement
 
.
 
(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement.  All
terms defined in the New York UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein.  The term “instrument” shall have
the meaning specified in Article 9 of the New York UCC.
 
(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.
 
SECTION 1.02. Other Defined Terms
 
.  As used in this Agreement, the following terms have the meanings specified
below:
 
“Agent” has the meaning assigned to such term in the introductory paragraph
hereof.
 
“Agreement” has the meaning assigned to such term in the introductory paragraph
hereof.
 
“Borrower” has the meaning assigned to such term in the introductory paragraph
hereof.
 
“Collateral” means the Pledged Equity and all Proceeds thereof.
 
“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph hereof.
 
“Holdings” has the meaning ascribed to such term in the introductory paragraph
hereof.
 
“New York UCC” means the Uniform Commercial Code from time to time in effect in
the State of New York.
 
“Obligations” has the meaning assigned to such term in the Credit Agreement.
 
“Pledged Equity” means all of the Equity Interests of CKE Restaurants, Inc.
listed on Schedule I hereto, together with all certificates, options or rights
(including any additional Equity Interests of CKE Restaurants, Inc.) of any
nature whatsoever that may be issued or granted by CKE Restaurants, Inc. to
Holdings while this Agreement is in effect.
 
“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Equity, and any and
all collections on the foregoing or distributions with respect to the foregoing.
 
“Requirement of Law” means, with respect to any person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other legal requirements or determinations of any
Governmental Authority or arbitrator, applicable to or binding upon such person
or any of its property or which such Person or any of its property is subject.
 
“Secured Parties” has the meaning assigned to such term in the Credit Agreement.
 
“Subordinated Obligations” has the meaning assigned to such term in Section
6.01.
 
“Termination Date” means the earliest to occur of (i) the date when all the
Obligations (other than contingent or unliquidated obligations or liabilities
not then due) have been paid in full in cash or immediately available funds and
the Lenders and any other Secured Parties have no further commitment to lend
under the Credit Agreement, the Revolving Facility Credit Exposure has been
reduced to zero (or cash collateralized or supported by back-to-back letter of
credit in form and substance and from an issuing bank satisfactory to the Agent
and the L/C Issuer) and each L/C Issuer has no further obligations to issue
Letters of Credit under the Credit Agreement and (ii) a Borrower Qualified IPO.
 
ARTICLE II.                      
 


 
Guarantee
 
SECTION 2.01. Guarantee
 
.  Holdings unconditionally guarantees to the Agent, for the ratable benefit of
the Secured Parties, as a primary obligor and not merely as a surety, the due
and punctual payment and performance of the Obligations for the benefit of the
Secured Parties.  Holdings further agrees that the Obligations may be extended
or renewed, in whole or in part, without notice to or further assent from it,
and that it will remain bound upon its guarantee notwithstanding any extension
or renewal of any Obligation.  Holdings waives presentment to, demand of payment
from and protest to the Borrower or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.
 
SECTION 2.02. Guarantee of Payment
 
.  Holdings further agrees that its guarantee hereunder constitutes a guarantee
of payment when due (whether at the stated maturity, by acceleration or
otherwise) and not of collection, and waives any right to require that any
resort be had by the Agent or any other Secured Party to any security held for
the payment of the Obligations or to any balance of any deposit account or
credit on the books of the Agent or any other Secured Party in favor of the
Borrower or any other person.
 
SECTION 2.03. No Limitations, Etc.
 


 
(a) Except for termination or release of Holdings’ obligations hereunder as
expressly provided for in Section 8.15 and except as provided in Section 2.07,
the obligations of Holdings hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise (other than defense of payment or performance).  Without limiting the
generality of the foregoing, the obligations of Holdings hereunder, to the
fullest extent permitted by applicable law, shall not be discharged or impaired
or otherwise affected by, and Holdings hereby waives any defense to the
enforcement hereof by reason of:
 
(i) the failure of the Agent or any other Secured Party to assert any claim or
demand or to exercise or enforce any right or remedy under the provisions of any
Loan Document or otherwise;
 
(ii) any rescission, waiver, amendment or modification of, increase in the
Obligations with respect to, or any release from any of the terms or provisions
of, any Loan Document or any other agreement;
 
(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the Agent or
any other Secured Party for the Obligations;
 
(iv) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;
 
(v) any other act or omission that may or might in any manner or to any extent
vary the risk of Holdings or otherwise operate as a discharge of Holdings as a
matter of law or equity (other than the payment in full in cash or immediately
available funds  of all the Obligations);
 
(vi) any illegality, lack of validity or enforceability of any Obligation;
 
(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any Obligation;
 
(viii) the existence of any claim, set-off or other rights that Holdings may
have at any time against the Borrower, the Agent, any other Secured Party or any
other person, whether in connection herewith or any unrelated transactions;
provided that nothing herein will prevent the assertion of any such claim by
separate suit or compulsory counterclaim;
 
(ix) any action permitted or authorized hereunder; or
 
(x) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any other Secured Party that might otherwise constitute a defense to, or a
legal or equitable discharge of, the Borrower or Holdings or any other guarantor
or surety.
 
Holdings expressly authorizes the Secured Parties to take and hold security for
the payment and performance of the Obligations, to exchange, waive or release
any or all such security (with or without consideration), to enforce or apply
such security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, all without affecting the
obligations of Holdings hereunder
 
(b) To the fullest extent permitted by applicable law, Holdings waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the
Obligations (other than contingent or unliquidated obligations or
liabilities).  The Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of Holdings hereunder except to the extent the
Obligations (other than contingent or unliquidated obligations or liabilities)
have been paid in full in cash or immediately available funds.  To the fullest
extent permitted by applicable law, Holdings waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of Holdings against any other Loan Party, as the case may
be, or any security.
 
SECTION 2.04. Reinstatement
 
.  Holdings agrees that its guarantee hereunder shall continue to be effective
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any Obligation is rescinded or must otherwise be restored by the
Agent or any other Secured Party upon the bankruptcy or reorganization of the
Borrower or any other Loan Party or otherwise.
 
SECTION 2.05. Agreement To Pay; Contribution; Subrogation
 
.  In furtherance of the foregoing and not in limitation of any other right that
the Agent or any other Secured Party has at law or in equity against Holdings by
virtue hereof, upon the failure of the Borrower to pay any Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, Holdings hereby promises to and will forthwith pay,
or cause to be paid, to the Agent for distribution to the applicable Secured
Parties in cash the amount of such unpaid Obligation.  Upon payment by Holdings
of any sums to the Agent as provided above, all rights of Holdings arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Section 6.01.
 
SECTION 2.06. Information
 
.  Holdings assumes all responsibility for being and keeping itself informed of
the financial condition and assets of the Borrower and each other Loan Party,
and of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks that Holdings assumes
and incurs hereunder, and agrees that none of the Agent or the other Secured
Parties will have any duty to advise Holdings of information known to it or any
of them regarding such circumstances or risks.
 
SECTION 2.07. Maximum Liability
 
.  Anything herein or in any other Loan Documents to the contrary
notwithstanding, the Agent, for itself and on behalf of each Secured Party, and
Holdings hereby irrevocably agree that the Obligations of Holdings at any time
shall be limited to the maximum amount as will result in the Obligations of
Holdings under this Agreement not constituting a fraudulent transfer or
conveyance for purposes of the Bankruptcy Code or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Agreement and the
Obligations of Holdings hereunder.
 
SECTION 2.08. Payment Free and Clear of Taxes
 
.  Any and all payments by or on account of any obligation of Holdings hereunder
or under any other Loan Document shall be made free and clear of, and without
deduction for, any Indemnified Taxes or Other Taxes on the same terms and to the
same extent that payments by any Loan Party are required to be made pursuant to
the terms of Section 2.18 of the Credit Agreement.  The provisions of Section
2.18 of the Credit Agreement shall apply to Holdings mutatis mutandis.
 
ARTICLE III.                                
 


 
Pledge of Securities
 
SECTION 3.01. Pledge
 
.  As security for the payment or performance, as the case may be, in full of
the Obligations, Holdings hereby assigns and pledges to the Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, and
hereby grants to the Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, a security interest in all of Holdings’ right,
title and interest in, to and under the Collateral.
 
TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, forever; subject, however, to the terms, covenants and conditions
hereinafter set forth.
 
SECTION 3.02. Delivery of the Collateral
 
.
 
(a) Holdings agrees promptly (and in any event, within 45 days after the
acquisition (or such longer time as the Agent shall permit in its reasonable
discretion)) to deliver or cause to be delivered to the Agent, for the benefit
of the Secured Parties, any and all Pledged Equity.  Upon delivery to the Agent,
any Pledged Equity shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Agent and by such other instruments and documents as the
Agent may reasonably request.  Each delivery of Pledged Equity shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto as Schedule I (or a supplement to Schedule I, as applicable) and
made a part hereof; provided that failure to attach any such schedule hereto
shall not affect the validity of such pledge of such Pledged Equity.  Each
schedule so delivered shall supplement any prior schedules so delivered.
 
SECTION 3.03. Representations and Warranties
 
.  Holdings, represents and warrants to and with the Agent, for the benefit of
the Secured Parties, that:
 
(a) the Pledged Equity listed on Schedule I constitutes all of the issued and
outstanding Equity Interests of CKE Restaurants, Inc. issued to Holdings;
 
(b) all the shares of Pledged Equity have been duly and validly issued and are
fully paid and nonassessable;
 
(c) Holdings is and will continue to be, subject to any transfers made in
compliance with the Credit Agreement, the record and beneficial owner of, and
has good title to, the Pledged Equity listed on Schedule I to be pledged by
Holdings, free of any and all Liens, except the Lien created by this Agreement
and Liens permitted by Article VIA of the Credit Agreement;
 
(d) Holdings will make no assignment, pledge, hypothecation or transfer of, or
create or permit to exist any security interest in or other Lien on, the
Collateral, other than pursuant to a transaction permitted by the Credit
Agreement and will use commercially reasonable efforts to defend its title or
interest thereto or therein against any and all Liens, however arising, of all
persons;
 
(e) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Collateral is and will continue to be freely
transferable and assignable, and none of the Collateral is or will be subject to
any option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Collateral Stock hereunder, the
sale or disposition thereof pursuant hereto or the exercise by the Agent of
rights and remedies hereunder;
 
(f) Holdings has the power and authority to pledge the Collateral pledged by it
hereunder in the manner hereby done or contemplated;
 
(g) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);
and
 
(h) by virtue of the execution and delivery by Holdings of this Agreement and
upon delivery of any certificates representing Pledged Equity duly endorsed in
blank and the completion of the filing specified on Schedule II hereto, the Lien
granted pursuant to this Agreement will constitute a legal, valid and perfected
Lien on the Collateral in favor of the Agent, for the benefit of the Secured
Parties.
 
SECTION 3.04. [Intentionally Omitted]
 
.
 
SECTION 3.05. Registration in Nominee Name; Denominations
 
.  The Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion) to hold the Pledged Equity in the name of
Holdings, endorsed or assigned in blank or in favor of the Agent or, if an Event
of Default shall have occurred and be continuing, in its own name as pledgee or
the name of its nominee (as pledgee or as sub-agent).  Upon the occurrence and
during the continuance of an Event of Default, Holdings will promptly give to
the Agent copies of any notices or other communications received by it with
respect to Pledged Equity registered in the name of Holdings.  If an Event of
Default shall have occurred and be continuing, the Agent shall have the right to
exchange the certificates representing Pledged Equity for certificates of
smaller or larger denominations for any purpose consistent with this
Agreement.  Holdings shall use its commercially reasonable efforts to cause any
Subsidiary that is not a party to this Agreement to comply with a request by the
Agent, pursuant to this Section 3.05, to exchange certificates representing
Pledged Equity of such Subsidiary for certificates of smaller or larger
denominations.
 
SECTION 3.06. Voting Rights; Dividends and Interest, etc.
 


 
(a) Unless and until an Event of Default shall have occurred and be continuing
and the Agent shall have given notice to Holdings of the Agent’s intention to
exercise its rights hereunder:
 
(i) Holdings shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Collateral or any part
thereof for any purpose consistent with the terms of this Agreement, the Credit
Agreement and the other Loan Documents; provided that such rights and powers
shall not be exercised in any manner that could materially and adversely affect
the rights and remedies of any of the Agent or the other Secured Parties under
this Agreement, the Credit Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same.
 
(ii) The Agent shall promptly execute and deliver to Holdings, or cause to be
executed and delivered to Holdings, all such proxies, powers of attorney and
other instruments as Holdings may reasonably request for the purpose of enabling
Holdings to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above.
 
(iii) Holdings shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Collateral to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents, and applicable laws; provided that, any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Equity or received in exchange for Pledged Equity or any part thereof,
or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Collateral, and, if received by
Holdings shall be promptly (and in any event, within 45 days of its receipt (or
such longer time as the Agent shall permit in its reasonable discretion))
delivered to the Agent, for the benefit of the Secured Parties, in the same form
as so received (endorsed in a manner reasonably satisfactory to the Agent).
 
(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Agent to Holdings of the Agent’s intention to exercise its
rights hereunder, all rights of Holdings to dividends, interest, principal or
other distributions that Holdings is authorized to receive pursuant to
paragraph (a)(iii) of this Section 3.06 shall cease, and all such rights shall
thereupon become vested, for the benefit of the Secured Parties, in the Agent,
which shall have the sole and exclusive right and authority to receive and
retain such dividends, interest, principal or other distributions.  All
dividends, interest, principal or other distributions received by Holdings
contrary to the provisions of this Section 3.06 shall not be commingled by
Holdings with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Agent, for the
benefit of the Secured Parties, and shall be forthwith delivered to the Agent,
for the benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Agent).  Any and all money
and other property paid over to or received by the Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Agent in an account to
be established by the Agent upon receipt of such money or other property and
shall be applied in accordance with the provisions of Section 5.02.  After all
Events of Default have been cured or waived and the Borrower has delivered to
the Agent a certificate to that effect, the Agent shall promptly repay to
Holdings (without interest) all dividends, interest, principal or other
distributions that Holdings would otherwise be permitted to retain pursuant to
the terms of paragraph (a)(iii) of this Section 3.06 and that remain in such
account.
 
(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Agent to Holdings of the Agent’s intention to exercise its
rights hereunder, all rights of Holdings to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 3.06, and the obligations of the Agent under
paragraph (a)(ii) of this Section 3.06, shall cease, and all such rights shall
thereupon become vested in the Agent, for the benefit of the Secured Parties,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers; provided that the Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit Holdings to exercise such rights.  After all Events of Default
have been cured or waived and the Borrower has delivered to the Agent a
certificate to that effect, all rights of Holdings to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 3.06, and the obligations of the Agent under paragraph
(a)(ii) of this Section 3.06, shall in each case be reinstated.
 
(d) Any notice given by the Agent to Holdings suspending its rights under
paragraph (a) of this Section 3.06 (i) must be given in writing, (ii) may be
given to Holdings at the same or different times and (iii) may suspend the
rights of Holdings under paragraph (a)(i) or paragraph (a)(iii) in part without
suspending all such rights (as specified by the Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Agent’s rights to
give additional notices from time to time suspending other rights so long as an
Event of Default has occurred and is continuing.
 
ARTICLE IV.                                
 


 
Covenants
 
SECTION 4.01. Covenants
 
.
 
(a) Holdings agrees to provide written notice to the Agent within 30 days after
any change (i) in its corporate or organization name, (ii) in its identity or
type of organization or corporate structure, (iii) in its Federal Taxpayer
Identification Number or organizational identification number or (iv) in its
“location” (determined as provided in UCC Section 9-307).  Holdings agrees
promptly to provide the Agent with certified organizational documents reflecting
any of the changes described in the immediately preceding sentence.  Holdings
agrees not to effect or permit any change referred to in the first sentence of
this paragraph (a) unless all filings have been made, or will have been made
within any applicable statutory period, under the Uniform Commercial Code or
otherwise that are required in order for the Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral, for the benefit of the Secured Parties.
 
(b) Holdings shall, at its own expense, use commercially reasonable efforts to
defend title to the Collateral against all persons and to defend the security
interest of the Agent, for the benefit of the Secured Parties, in the Collateral
and the priority thereof against any Lien that is not a Lien permitted by
Article VIA of the Credit Agreement.
 
(c) Holdings agrees, at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the security interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement and the granting of
the security interest and the filing of any financing statements or other
documents in connection herewith or therewith.
 
(d) Holdings (rather than the Agent or any Secured Party) shall remain liable
for the observance and performance of all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Collateral and Holdings agrees to indemnify and hold harmless
the Agent and the Secured Parties from and against any and all liability for
such performance.
 
(e) Holdings shall not make or permit to be made an assignment, pledge or
hypothecation of the Collateral or shall grant any other Lien in respect of the
Collateral, except as permitted by the Credit Agreement.  Holdings shall not
make or permit to be made any transfer of the Collateral except as permitted by
Section VIA of the Credit Agreement.
 
SECTION 4.02. Financing Statements
 
.  Holdings hereby irrevocably authorizes the Agent at any time and from time to
time to file in any relevant jurisdiction any initial financing statements with
respect to the Collateral or any part thereof and amendments thereto that
contain the information required by Article 9 of the New York UCC of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether Holdings is an organization, the type of organization and
any organizational identification number issued to Holdings and (ii) a
description of collateral that describes such property in any other manner as
the Agent may reasonably determine is necessary or advisable to ensure the
perfection of the security interest in the Collateral.
 
ARTICLE V.                                
 


 
Remedies
 
SECTION 5.01. Remedies upon Default
 
.  Upon the occurrence and during the continuance of an Event of Default,
Holdings agrees to deliver each item of Collateral to the Agent on demand, and
it is agreed that the Agent shall have the right, subject to the requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the Agent
shall deem appropriate.  The Agent shall be authorized in connection with any
sale of a security (if it deems it advisable to do so) pursuant to the foregoing
to restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof.  Upon
consummation of any such sale of Collateral pursuant to this Section 5.01 the
Agent shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold.  Each such purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of Holdings, and Holdings hereby waives and releases (to the extent
permitted by law) all rights of redemption, stay, valuation and appraisal that
Holdings now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.
 
The Agent shall give Holdings 10 Business Days’ prior written notice (which
Holdings agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Agent’s intention
to make any sale of Collateral.  Such notice, in the case of a public sale,
shall state the time and place for such sale and, in the case of a sale at a
broker’s board or on a securities exchange, shall state the board or exchange at
which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange.  Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Agent may fix and state in the notice (if
any) of such sale.  At any such sale, the Collateral, or the portion thereof, to
be sold may be sold in one lot as an entirety or in separate parcels, as the
Agent may (in its sole and absolute discretion) determine.  The Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given.  The Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In the case
of any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the Agent until the sale
price is paid by the purchaser or purchasers thereof, but the Agent shall not
incur any liability in the event that any such purchaser or purchasers shall
fail to take up and pay for the Collateral so sold and, in the case of any such
failure, such Collateral may be sold again upon notice given in accordance with
provisions above.  At any public (or, to the extent permitted by law, private)
sale made pursuant to this Section 5.01, any Secured Party may bid for or
purchase for cash, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of Holdings (all such
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from Holdings as a credit against the purchase price, and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from Holdings as a credit against the purchase price and such Secured Party may,
upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to Holdings therefor.  For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Agent shall be free to carry out such
sale pursuant to such agreement and Holdings shall not be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full.  As an
alternative to exercising the power of sale herein conferred upon it, the Agent
may proceed by a suit or suits at law or in equity to foreclose this Agreement
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court-appointed receiver.
 
SECTION 5.02. Application of Proceeds
 
.  The Agent shall promptly apply the proceeds, moneys or balances of any
collection or sale of Collateral, as well as any Collateral consisting of cash,
as follows:
 
FIRST, to the payment of all costs and expenses incurred by the Agent in
connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Obligations, including without
limitation all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Agent hereunder or under any
other Loan Document on behalf of Holdings, any other costs or expenses incurred
in connection with the exercise of any right or remedy hereunder or under any
other Loan Document, and all fees owed to the Agent in its capacity as such
pursuant to the Loan Documents;
 
SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the respective
amounts of the Obligations owed to them on the date of any such distribution);
and
 
THIRD, to Holdings, its successor or assign, or as a court of competent
jurisdiction may otherwise direct.
 
The Agent shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Agreement.  Upon any
sale of Collateral by the Agent (including pursuant to a power of sale granted
by statute or under a judicial proceeding), the receipt of the purchase money by
the Agent or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Agent or such officer or be answerable in any
way for the misapplication thereof.
 
SECTION 5.03. [Intentionally Omitted]
 
.
 
SECTION 5.04. Securities Act, etc.
 
  In view of the position of Holdings in relation to the Collateral, or because
of other current or future circumstances, a question may arise under the
Securities Act of 1933, as now or hereafter in effect, or any similar federal
statute hereafter enacted analogous in purpose or effect (such Act and any such
similar statute as from time to time in effect being called the “Federal
Securities Laws”) with respect to any disposition of the Collateral permitted
hereunder.  Holdings understands that compliance with the Federal Securities
Laws might very strictly limit the course of conduct of the Agent if the Agent
were to attempt to dispose of all or any part of the Collateral, and might also
limit the extent to which or the manner in which any subsequent transferee of
any Collateral could dispose of the same.  Similarly, there may be other legal
restrictions or limitations affecting the Agent in any attempt to dispose of all
or part of the Collateral under applicable Blue Sky or other state securities
laws or similar laws analogous in purpose or effect.  Holdings acknowledges and
agrees that in light of such restrictions and limitations, the Agent, in its
sole and absolute discretion, (a) may proceed to make such a sale whether or not
a registration statement for the purpose of registering such Collateral or part
thereof shall have been filed under the Federal Securities Laws or, to the
extent applicable, Blue Sky or other state securities laws and (b) may approach
and negotiate with a single potential purchaser to effect such sale.  Holdings
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions.  In the event of any such sale, the Agent shall incur no
responsibility or liability for selling all or any part of the Collateral at a
price that the Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Agent sells.
 
ARTICLE VI.                                
 


 
Indemnity, Subrogation and Subordination
 
SECTION 6.01. Subordination; Subrogation
 
.
 
(a) Holdings hereby subordinates any and all debts, liabilities, receivables,
advances and other Obligations owed to it by each other Loan Party of whatever
nature at any time outstanding (the “Subordinated Obligations”) to the
Obligations to the extent and in the manner hereinafter set forth in this
Section 6.01:
 
(i) Prohibited Payments, Etc.  Except during the continuance of an Event of
Default, Holdings may receive payments, receivables or advances from any other
Loan Party on account of the Subordinated Obligations.  Except as not prohibited
by the Credit Agreement, after the occurrence and during the continuance of any
Event of Default, however, unless the Required Lenders otherwise agree, Holdings
shall not demand, accept or take any action to collect any payment on account of
the Subordinated Obligations until the Termination Date.
 
(ii) Prior Payment of Guaranteed Obligations.  In any proceeding under the
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law relating to any other Loan Party, Holdings agrees
that the Secured Parties shall be entitled to receive payment in full in cash of
all Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Code or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, whether or
not constituting an allowed claim in such proceeding (“post-petition interest”))
before Holdings receives payment of any Subordinated Obligations.
 
(iii) Turn-Over.  After the occurrence and during the continuance of any Event
of Default, Holdings shall, if the Agent so requests, collect, enforce and
receive payments on account of the Subordinated Obligations as trustee for the
Secured Parties and deliver such payments to the Agent on account of the
Obligations (including all post-petition interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of Holdings under the other provisions of this
Agreement.
 
(iv) Agent Authorization.  After the occurrence and during the continuance of
any Event of Default, the Agent is authorized and empowered (but without any
obligation to so do), in its discretion, (i) in the name of Holdings, to collect
and enforce, and to submit claims in respect of, the Subordinated Obligations
and to apply any amounts received thereon to the Obligations (including any and
all post-petition interest), and (ii) to require Holdings (A) to collect and
enforce, and to submit claims in respect of, the Subordinated Obligations and
(B) to pay any amounts received on such obligations to the Agent for application
to the Obligations (including any and all post-petition interest).
 
(b) Holdings hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against the Borrower, any other
Loan Party or any other insider guarantor that arise from the existence,
payment, performance or enforcement of Holdings’ Obligations under or in respect
of the guarantee set forth in Article II or any other Loan Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Secured Party against the Borrower, any other Loan Party or any
other insider guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower, any other
Loan Party or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until the Termination
Date.  If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the Termination Date, such
amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of Holdings and shall
forthwith be paid or delivered to the Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Obligations and all other amounts payable under the guarantee set forth in
Article II, whether matured or unmatured, in accordance with the terms of the
Loan Documents, or to be held as Collateral for any Obligations or other amounts
payable under such guarantee thereafter arising.  If any Guarantor shall make
payment to any Secured Party of all or any part of the Obligations, the Agent
will after the Termination Date, at Holdings’ request and expense, execute and
deliver to Holdings appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
Holdings of an interest in the Obligations resulting from such payment made by
Holdings pursuant to such guarantee.
 
ARTICLE VII.                                
 


 
The Agent
 
SECTION 7.01. The Agent
 
.
 
(a) The Agent has been appointed Agent for the Secured Parties hereunder
pursuant to the Credit Agreement.  It is expressly understood and agreed by the
parties to this Agreement that any authority conferred upon the Agent hereunder
is subject to the terms of the delegation of authority made by the Secured
Parties to the Agent pursuant to the Credit Agreement, and that the Agent has
agreed to act (and any successor Agent shall act) as such hereunder only on the
express conditions contained in the Credit Agreement.  Any successor Agent
appointed pursuant to the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Agent hereunder.
 
(b) Beyond the exercise of reasonable care in the custody thereof, the Agent
shall have no duty as to the Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining
thereto and the Agent shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any security interest in the Collateral.  The Agent shall be
deemed to have exercised reasonable care in the custody of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which it accords its own property and shall not be liable or responsible for any
loss or diminution in the value of any of the Collateral, by reason of the act
or omission of any carrier, forwarding agency or other agent or bailee selected
by the Agent in good faith.
 
(c) Notwithstanding anything in this Agreement to the contrary and for the
avoidance of doubt, the Agent shall have no duty to act outside of the United
States in respect of any Collateral located in any jurisdiction other than the
United States.
 
(d) Holdings hereby acknowledges and agrees that all of the rights, privileges,
protections, indemnities and immunities afforded the Agent under the Credit
Agreement are hereby incorporated herein as if set forth herein in full.
 
ARTICLE VIII.                                
 


 
Miscellaneous
 
SECTION 8.01. Notices
 
.  All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 9.01 of the
Credit Agreement (whether or not then in effect), as such address may be changed
by written notice to the Agent and the Borrower.  All communications and notices
hereunder to Holdings shall be given to it in care of the Borrower, with such
notice to be given as provided in Section 9.01 of the Credit Agreement (whether
or not then in effect).
 
SECTION 8.02. Security Interest Absolute
 
.  All rights of the Agent hereunder, the security interest in the Collateral
and all obligations of Holdings hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document, or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, Holdings
in respect of the Obligations or this Agreement (other than a defense of payment
or performance).  Holdings agrees that its obligations hereunder and the
security interest created hereunder shall continue to be effective or be
reinstated, as applicable, if at any time payment, or any part thereof, of all
or any part of the Obligations is rescinded or must otherwise be restored by the
Secured Party upon the bankruptcy or reorganization of Holdings or otherwise.
 
SECTION 8.03. Limitation by Law
 
.  All rights, remedies and powers provided in this Agreement may be exercised
only to the extent that the exercise thereof does not violate any applicable
provision of law or regulation, and all the provisions of this Agreement are
intended to be subject to all applicable mandatory provisions of law or
regulation that may be controlling and to be limited to the extent necessary so
that they shall not render this Agreement invalid, unenforceable, in whole or in
part.  Holdings and the Agent, for itself and on behalf of each Secured Parties,
hereby confirms that it is the intention of all such persons that this Agreement
and the pledge and security interest in the Collateral granted under this
Agreement not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Agreement and the security interest in the Collateral
granted hereunder.  To effectuate the foregoing intention, the Agent, for itself
and on behalf of each Secured Party, and Holdings hereby irrevocably agree that
to the extent applicable the security interest in the Collateral granted
hereunder at any time shall be limited to the maximum extent as will result in
the security interest in the Collateral granted under this Agreement not
constituting a fraudulent transfer or conveyance.
 
SECTION 8.04. Binding Effect; Several Agreement
 
.  This Agreement shall become effective as to any party to this Agreement when
a counterpart hereof executed on behalf of such party shall have been delivered
to the Agent and a counterpart hereof shall have been executed on behalf of the
Agent, and thereafter shall be binding upon such party and the Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
such party, the Agent and the other Secured Parties and their respective
permitted successors and assigns, except that no party shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement.  This
Agreement shall be construed as a separate agreement with respect to each party
and may be amended, modified, supplemented, waived or released with respect to
any party without the approval of any other party and without affecting the
obligations of any other party hereunder.  In the event of any conflict between
this Agreement and the terms of the Credit Agreement, the terms of this
Agreement shall govern.
 
SECTION 8.05. Successors and Assigns
 
.  Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of
Holdings or the Agent that are contained in this Agreement shall bind and inure
to the benefit of their respective permitted successors and assigns.
 
SECTION 8.06. Agent’s Fees and Expenses; Indemnification
 
.
 
(a) The parties hereto agree that the Agent shall be entitled to reimbursement
of its expenses incurred hereunder as provided in Section 9.05 of the Credit
Agreement.
 
(b) Without limitation of its indemnification obligations under the other Loan
Documents, Holdings jointly and severally agrees to indemnify the Agent and the
other Indemnitees (as defined in Section 9.05 of the Credit Agreement) as
provided for in Section 9.05(b) of the Credit Agreement.
 
(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents.  The provisions
of this Section 8.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Agent or any other Secured Party.  All amounts due under this
Section 8.06 shall be payable on written demand therefor.
 
SECTION 8.07. Agent Appointed Attorney-in-Fact
 
.  Holdings hereby appoints the Agent the attorney-in-fact of Holdings for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest.  Without limiting the generality of the foregoing, the Agent
shall have the right, upon the occurrence and during the continuance of an Event
of Default, with full power of substitution either in the Agent’s name or in the
name of Holdings, (a) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of Holdings on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require Holdings to notify, Account Debtors to
make payment directly to the Agent; and (i) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby.  The Agent and
the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor their officers, directors, employees or agents shall be
responsible to Holdings for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.
 
SECTION 8.08. GOVERNING LAW
 
.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS.
 
SECTION 8.09. Waivers; Amendment
 
.
 
(a) No failure or delay by the Agent, any L/C Issuer, any Lender or any other
Secured Party in exercising any right, power or remedy hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  The rights, powers and remedies of the Agent, any L/C Issuer, the
Lenders or any other Secured Party hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have.  No waiver of any provision of this Agreement or consent
to any departure by any Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section 8.09, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or the issuance of a Letter of Credit shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Agent, any Lender, any L/C Issuer or any other Secured Party may
have had notice or knowledge of such Default or Event of Default at the
time.  No notice or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.
 
(b) Neither this Agreement nor any provision hereof or of any other Security
Document may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Agent and the Loan Party or Loan
Parties with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.08 of the
Credit Agreement.  The Agent may conclusively rely on a certificate of an
officer of the Borrower as to whether any amendment contemplated by this Section
8.09(b) is permitted.
 
SECTION 8.10. WAIVER OF JURY TRIAL
 
.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.
 
SECTION 8.11. Severability
 
.  In the event any one or more of the provisions contained in this Agreement or
in any other Loan Document should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby.  The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
SECTION 8.12. Counterparts
 
.  This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one contract, and shall become effective as provided in
Section 8.04.  Delivery of an executed counterpart to this Agreement by
facsimile or electronic transmission shall be as effective as delivery of a
manually signed original.
 
SECTION 8.13. Headings
 
.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
 
SECTION 8.14. Jurisdiction; Consent to Service of Process
 
.
 
(a) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City in the borough of Manhattan, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Documents to which it is a party, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Agreement or any of the other Loan Documents in the courts of any jurisdiction,
except that each of the Loan Parties agrees that (a) it will not bring any such
action or proceeding in any court other than New York Courts (it being
acknowledged and agreed by the parties hereto that any other forum would be
inconvenient and inappropriate in view of the fact that more of the Lenders who
would be affected by any such action or proceeding have contacts with the State
of New York than any other jurisdiction), and (b) in any such action or
proceeding brought against any Loan Party in any other court, it will not assert
any cross-claim, counterclaim or setoff, or seek any other affirmative relief,
except to the extent that the failure to assert the same will preclude such Loan
Party from asserting or seeking the same in the New York Courts.
 
(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court of the United States of America
sitting in New York City in the borough of Manhattan, and any appellate court
from any thereof.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
SECTION 8.15. Termination or Release
 
.
 
(a) This Agreement, the guarantees made herein, the pledges made herein, the
security interests granted hereby, and all other Security Documents securing the
Obligations (including without limitation foreign security documents), shall
automatically terminate and/or be released all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to Holdings, as of the Termination Date.
 
(b) (i) Upon any sale or other transfer by Holdings of any Collateral that is
permitted by the Credit Agreement to any person that is not a Loan Party or (ii)
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released, all without delivery of any instrument or performance of any act by
any party.
 
(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 7.15, the Agent shall execute and deliver to Holdings, at
Holdings’ expense, all documents that Holdings shall reasonably request to
evidence such termination or release (including, without limitation, UCC
termination statements), and will duly assign and transfer to Holdings, such of
the Collateral that may be in the possession of the Agent and has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement.  Any execution and delivery of documents pursuant to this
Section 7.15 shall be without recourse to or warranty by the Agent.  In
connection with any release pursuant to paragraph (a) or (b) above, Holdings
shall be permitted to take any action in connection therewith consistent with
such release including, without limitation, the filing of UCC termination
statements.
 
SECTION 8.16. Right of Set-off
 
.  If an Event of Default shall have occurred and be continuing, each Lender,
the Agent and each L/C Issuer is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender, the Agent or such
L/C Issuer to or for the credit or the account of any party to this Agreement
against any of and all the obligations of such party now or hereafter existing
under this Agreement owed to such Lender, the Agent or such L/C Issuer,
irrespective of whether or not such Lender, the Agent or such L/C Issuer shall
have made any demand under this Agreement and although such obligations may be
unmatured.  The rights of each Lender, the Agent and L/C Issuer under this
Section 7.16 are in addition to other rights and remedies (including other
rights of set-off) that such Lender, the Agent and such L/C Issuer may have.
 
[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.
 
COLUMBIA LAKE ACQUISITION HOLDINGS, INC.
 
 
By:         /s/ LANCE MILKEN 
 
 
Name:           Lance Milken
 
 
Title:           Vice President and Assistant Secretary
 
 
Accepted and Agreed:
 
 

 
 
 
MORGAN STANLEY SENIOR FUNDING, INC.,
 
 
as Administrative Agent and Collateral Agent
 
 
 
By:         /s/ EMILY JOHNSON 
 
 
Name:           Emily Johnson
 
 
Title:           Vice President
 



 
Signature Page to Guarantee and Pledge Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
To Guarantee and Pledge Agreement
 
DESCRIPTION OF PLEDGED EQUITY
 
Pledgor
 
Issuer
 
Certificate No.
 
No. of Shares
 
Percentage of
Issued Shares
 
Columbia Lake Acquisition Holdings, Inc.
CKE Restaurants, Inc.
No. 2
100
100%




 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
FILINGS AND OTHER ACTIONS


REQUIRED TO PERFECT SECURITY INTERESTS


UCC Financing statement describing the Collateral filed in the Delaware
Secretary of State naming Columbia Lake Acquisition Holdings, Inc., as Debtor
and the Agent as Secured Party.

 
 

--------------------------------------------------------------------------------

 
